CLAIMS 1-18 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s Preliminary Amendment filed December 17, 2018 and Information Disclosure Statement filed July 19, 2019 have been received and entered into the application.
Accordingly, the application papers have been amended as directed by Applicant.  Also, as reflected by the attached, completed copies of form PTO/SB/08/A/B, the cited references have been considered by the Examiner.
Claim Rejections - 35 USC § 112
(A)  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating the cancer type set forth in present claim 2, as well as the others set forth in the specification at paragraph [008], does not reasonably provide enablement for the treatment of “cancer” in general.  The make and use the invention commensurate in scope with these claims.
Suggestion for Overcoming the Present Rejection
Applicants may wish to consider amending at least the independent claim to incorporate the subject matter of claim 2 and/or the specification at paragraph [008].
                                           Support for Rejection
In regards to the present rejection, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation. The factors include:
1) Nature of invention;
2) State of the art;
3) Level of ordinary skill in the art;
4) Level of predictability in the art;
5) Amount of direction and guidance provided by the inventor;
6) Existence of working examples;
7) Breadth of claims; and
8) Quantity of experimentation needed to make or use the invention based on the content
of the disclosure. 
The relevant factors are addressed below on the basis of comparison of the disclosure, the
claims and the state of the prior art in the assessment of undue experimentation.
1) Nature of the invention.
The claims are directed to treating a cancer in general.
2) State of the art.

3) Level of ordinary skill in the art.
The level of ordinary skill in the art is high and would include the skill possessed by a person holding at least a doctor of medicine degree. However, given the above discussion, the artisan is currently unaware of any one particular anti-cancer agent, whether it be a single active agent or a combination of actives, which is/are effective in treating “cancer” in general, i.e., all known types of cancer.
4) Level of predictability in the art.
The lack of significant guidance from the present specification or any art of record with regard to the treatment of all types of cancer with a single active agent or combination of actives imparts a significant degree of unpredictability in practicing the invention as presently claimed.
5) Amount of direction and guidance provided by the inventor.
The guidance given by the specification is to generally administer the claimed active
agent combinations to treat “cancer” in general as well as to treat particular types of cancers as set forth in present claim 2 and/or the specification at paragraph [008] for which enablement is deemed present.  
Existence of working examples.
All narratives and data depicted in Applicant’s specification, including the drawings, are directed to results observed with non-Hodgkin’s lymphoma.  Such would be significantly incapable of providing an objective foundation supporting a proposition that the claimed active agent combinations would be effective for the treatment of all types of cancer. 
7) Breadth of claims.
The complex nature of the subject matter to which the present claims are directed is
exacerbated by the breadth of the claims. The claims are unduly broad because of the vast number of specific and diverse conditions represented by the term “cancer”.
8) Quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The specification does not enable any person skilled in the art to which it pertains to make or use the invention commensurate in scope with this claim. Applicant has failed to provide guidance and information to allow the skilled artisan to ascertain that the present active agent is effective against all types of cancer. The limited enablement for the specifically named cancers of claim 2 and/or the specification at paragraph [008] is noted, but does not support a claim for the treatment of all types of cancer. 

Further Burden on the Examiner for Making a Rejection Under 35 U.S.C. § 112 First Paragraph
	As set forth in In re Marzocchi, 169 USPQ 367, 370 (CCPA 1971):

“[A] [s]pecification disclosure which contains teaching of manner and process of making and using the invention in terms corresponding to the scope to those used in describing and defining subject matter sought to be patented must be taken as in compliance with enabling requirement of first paragraph of 35 U.S.C. 112 unless there is reason to doubt the objective truth .
	
Here, the objective truth of the statement that cancers of a non-restricted nature could each be successfully treated with any active agent, or combination of active agents, is doubted because it appears that while it is recognized that certain types of cancer respond to a particular active agent or combination thereof, the art is apparently unaware of any cancer “panacea”-type agent or combination of agents.   Given this, the proposition that all known types of cancer could be treated with a particular active agent or combination thereof is but an unsubstantiated possibility and not a treatment outcome that could be accomplished with a reasonable degree of certainty or without a burden of undue experimentation, i.e., determining for which, from among all known cancer types, the particular types of cancers the claimed composition could treat besides the cancers of claim 2 and/or the specification at paragraph [008].  
Summary
As the discussion above points to, practicing the claimed method in the manner disclosed by Applicant would not imbue the skilled artisan with a reasonable expectation that cancer of all types could be effectively treated with the presently claimed formulations.  In order to actually achieve the claimed objective, if at all possible, it is clear from the discussion above that the skilled artisan could not rely on Applicant' s disclosure as required by 35 U.S.C. § 112, first paragraph.  Given that the art is unaware of or fails to recognize, and Applicant has failed to demonstrate sufficient evidence to establish, that all known types of cancer could actually be treated in the manner claimed, 
Accordingly, claims 1 and 3-18 are deemed properly rejected.
(B)     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Being exemplary, the abbreviation " e.g.” renders the claim indefinite because it is unclear whether the limitation following it is part of the claimed invention.  See MPEP § 2173.05(d).
	Accordingly, claim 2 is deemed properly rejected.
Claim Rejection - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2, 5, 6, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Copeland et al., (US 20150141362 A1, cited by Applicant).
	Copeland et al. disclose a method for treating a cancer in a human subject in need thereof, (paras [0156] & [0196]), comprising administering a therapeutically effective amount of an EZH2 inhibitor, (para [0014], and a second therapeutic agent including those of present claim 14 (paras [0165]-[0167]).  Cancer types are described in paragraphs [0160]-[0161] and include a cancer which is germinal center-derived lymphoma, e.g., an EZH2 wild type germinal center B-cell lymphoma (para [0036], one embodiment the cancer is selected from the group consisting of follicular lymphoma and diffuse large B-cell lymphoma (DLBCL) of germinal center B cell-like (GCB) subtype).  Copeland further discloses wherein the EZH2 inhibitor is administered orally (para [0142]) and where the administration may be sequential or simultaneous, (last line of paragraph [0165]).
	Accordingly, claims 1, 2, 5, 6, 14 and 16 are deemed properly rejected.
	Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Copeland et al., for the reasons set forth above, which reasons are here incorporated by reference, in view of Klein et al., (US 2015/0232548 A1, cited by Applicant) and Keilhack et al., (US 20200323866 A1, cited by the Examiner). 
	The differences between the above and the claimed subject matter lies in that Copeland et al. fail to teach (a) that the additional agent for combination therapy is a CD40 agonist, including CD40 antibodies or fragments thereof, (b) the order of administration of the combined therapeutic agents as in present claims 17-18 and (c) the particular EZH2 inhibitors of present claims 7-13 and dosages thereof.
	However, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because of the following reasons.
	 Klein et al. discloses a combination therapy (abstract) for treating cancer (para [0005], to treat cancers) that uses a CD40 agonist, such as a CD40 antibody or fragment thereof, as one agent (paras [0005] and [0102]), combination with CD40 agonists showed strong synergistic effect on the time to tumor progression). As both Copeland et al. and Klein et al. disclose 
	As noted above, Copeland et al. disclose sequential administration broadly and such would have necessarily included, i.e., inherently, instances where the administration of the EZH2 inhibitor preceded the administration of the additional therapeutic agent and vice versa. 
	Copeland et al. teaches the efficacy of EZH2 inhibitors for the treatment of cancers while Keilhack et al. teach the presently claimed compounds, including  as effective EZH2 inhibitors for the treatment of cancer, (see, e.g., paragraphs [0057] – [0064]) when administered in the presently claimed dosage amounts, (see paragraphs [0025]-[0027]).  The skilled artisan would have been motivated to employ the compounds Keilhack et al. for the purposes of Copeland et al. because of the compounds of both parties shared common mechanisms of action for the same ultimate therapeutic purpose.
	Accordingly, for the reasons set forth above, the claims are deemed properly rejected.
None of the present claims are currently in condition for allowance.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575.  The examiner can normally be reached on M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        February 27, 2021